Woods, J.
A wife may sue for and obtain a divorce, “ when her husband shall willingly have absented himself from her for the space of three years together, without making suitable provision for her support and maintenance.” Rev. Stat., chap. 148, sec. 3.
But this court has not jurisdiction of the cause, unless it appear that the offence was committed while the parties were domiciled within the State. If the desertion took place in another jurisdiction, the injured party must seek redress under its laws, and cannot, by coming within this State, take advantage of ours. The libel does not state thát the offence was committed in this State, or, what is the' Same thing, that the parties were domiciled here at the moment of its inception; and the evidence shows clearly the contrary. It clearly appears that there has been no desertion here, for the parties have never resided together in this State, nor has the husband placed the libellant here. The court has therefore no jurisdiction in the case. Clark v. Clark, 8 N. H. Rep. 21.
It appears, furthermore, that the wife voluntarily left her husband, and removed into this State. There is no evidence of his having deserted her at all. The law which assigns the voluntary absence of the husband for *253the time and under the circumstances indicated as a cause of divorce, must not be so construed as to require him to follow her to such places as she may for any cause see fit to go, in order to escape the imputation of voluntary absence. The husband must willingly absent himself; and this means, that he must withdraw from his wife, or, being absent from the place where he has placed her, as a residence, must voluntarily continue absent for the time indicated, and the withdrawal must take place within this State.
. In this case, whatever cause might have been afforded the libellant for forsaking the residence and the person of her husband, the evidence is clear that the abandonment was by herself, and not by the libellee, and not within this jurisdiction.

Libel dismissed.